DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/07/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over FAIVRE (US 2017/0356794) in view of MIYATA (US 2016/0348857) and further in view of SHIBATA et al. (US 2018/0058642).
Regarding claim 1, FAIVRE discloses a light converting device (1, see Fig. 1, Para. 0083) comprising: a light converter (phosphor pad 12, see Figs. 2A and 2B, Para. 0010) with a light entrance surface and a light emission surface, the light converter (phosphor pad 12) arranged to convert laser light scanned over the light entrance surface to converted light (see Para. 0011), with a peak emission wavelength of the converted light in a longer wavelength range than a laser peak emission wavelength of the laser light (see Para. 0011), and a confinement structure (ceramic ring 10 with protective glass 14, see Fig. 2A) the light converter (12), the confinement structure arranged to preserve a geometric shape of the light converter (e.g. side portion) and the confinement structure to surround and limit lateral shifts of, in case of a mechanical failure (e.g. cracks or breaks, see Fig. 2B, Para. 0012) of the light converter. 
However, FAIVRE does not explicitly disclose the confinement structure preserve a geometric shape of the light converter (e.g. side portion) by providing a gap between the confinement structure and the light emission surface of the light converter.
MIYATA teaches a light source device having a light converter (wavelength converting member 2 formed of phosphor particles 10, see Fig. 1, Para. 0050-0051) and includes a confinement structure (sealed housing 4, see Fig.1, Para. 0050-0052); wherein the confinement structure having the geometric shape approximately matching the geometric shape (rectangular parallelepiped in shape, see Para. 0052) of the light converter (wavelength converting member 2) and with a gap (a gas channel region 8, see Fig. 1, Para. 0052) between the confinement structure (sealed housing 4) and the light emission surface of the light converter (see Fig. 1) such that the heat obtained from 
SHIBATA et al. teaches a light emitting device (10, see Fig. 1A, Para. 0020) including a light converter (2, see Figs. 1A and 1B, Para. 0020) with a light entrance surface and a light emission surface, and a confinement structure (support member 4, Para. 0020) having a geometric shape (trapezoidal shape matching the side surface of the light converter 2, see Fig. 1A) approximately matching the geometric shape of the light converter (2, see Fig. 4) by providing and with a gap (see Figs. 1A and 1B) between the confinement structure and the light emission surface of the light converter.
Therefore in view of MIYATA and SHIBATA et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify FAIVRE’s confinement structure to have a geometric shape approximately matching the geometric shape of the light converter on and include a gap between the confinement structure and the light emission surface of the light converter as taught by MIYATA and SHIBATA et al. thereby the heat obtained from the light converter is radiated to the outside of the confinement structure. One would have been motivated to make this combination to provide an improved cooling system.

Regarding claim 2, FAIVRE further discloses the light converter (12) is characterized by a thickness d (see Fig. 2B) perpendicular to the light entrance surface, wherein the confinement structure (the ceramic ring 10 and protective glass 14, see Fig. 2B) is arranged to keep a broken piece of the light converter with the thickness d perpendicular to the light entrance surface at a position of the mechanical failure of the 

Regarding claims 3 and 16-19, FAIVRE further discloses the confinement structure (as shown in figure 2B the ceramic ring 10 and protective glass 14) is arranged such that there is a width g of a gap between the confinement structure and the light entrance surface or of the gap between the confinement structure and the light emission surface (i.e. free space below the pad 12 and around the light entrance surface, see Fig. 2A).
However, FAIVRE is silent with respect to the width g of the gap perpendicular to the light entrance surface or the light emission surface is less than 2µm; wherein the gap is less than 3 µm; wherein the gap is less than 1 µm; wherein the gap comprises micro-gaps. 
MIYATA further teaches the gas channel region (8) includes the micro-passages (channel 6, see Para. 0058); wherein the channel (6) is a micro-passages can be defined by the particles with a diameter in a range of 1 µm to 1 mm (see Para. 0053)
Therefore in view of MIYATA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify FAIVRE to form the gap to be less than 1µm for providing optimum light-emission spot size, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 4, FAIVRE further discloses wherein the gap is arranged such that there is a mechanical contact but no optical contact between the confinement structure (10) and the light entrance surface or between the confinement structure and the light emission surface (see Fig. 2A). 

Regarding claim 10, FAIVRE further discloses comprising a failure sensor (detection device and sensor, see Figs. 3, 4, and 7, Para. 0078, 0084, 0103), wherein the failure sensor is arranged to detect a damage of the confinement structure. 

Regarding claim 12, FAIVRE further discloses a laser-based light source (1, see Fig. 1) comprising: a light converting device according to claim 1, and a laser (laser light source 2, see Fig. 1, Para. 0008) adapted to emit the laser light. 

Regarding claim 14, FAIVRE further discloses A vehicle headlight comprising a laser-based light source according to claim 12 (see Para. 0003, 0013, 0069).

Regarding claim 15, FAIVRE further discloses the confinement structure improves the safety of the light converting device such that eye safety of the light converting device is increased (i.e. as shown in the figure the ring 10 has an opening for accommodating the pad 12 and the protective glass 14 cover over the pad 12 to carry out an equivalent functionality, see Para. 0010 and 0012).

Regarding claim 20, FAIVRE in view of MIYATA further discloses the gap creates optical decoupling between the light converter and the confinement structure (i.e. free space below the light converter on the top portion and with a gap between the confinement structures).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over FAIVRE (US 2017/0356794) in view of MIYATA (US 2016/0348857) and SHIBATA et al. (US 2018/0058642) and further in view of Anc et al. (US 2016/0369954).
Regarding claims 5-7, FAIVRE further discloses the confinement structure comprises a confinement cover (e.g. protective glass 14, see Fig. 2B).
However, FAIVRE is silent with respect to the confinement structure includes a substrate and wherein the light converter (12) is confined between the substrate and the confinement cover; wherein the substrate is transparent in the wavelength range comprising the laser peak emission wavelength, wherein the light entrance surface is arranged next to the substrate, wherein the light emission surface is different from the light entrance surface, and wherein the light emission surface is arranged next to a surface of the confinement cover, as recited in claim 6; wherein the substrate is in mechanical contact but not in optical contact to the light entrance surface, as recited in claim 7.
Anc et al. teaches a light converter assembly (100, see Figs. 1 and 7) including a first substrate (102), phosphor material (104), confinement material (106) and second substrate (108, see Para. 0024) to provide high heat conductance and preferably an airtight seal to prevent atmospheric contamination of the phosphor material (see Para. 
Therefore, in view of Anc et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify FAIVRE by providing a substrate as taught by Anc et al. thereby the light converter (12) is confined between the substrate and the confinement cover (14) in order to provide airtight seal to prevent atmospheric contamination of the phosphor material and improved cooling means. One would have been motivated to make this combination to provide a hermetically sealed environment for a phosphor material and preventing overheating of the phosphor material.

Regarding claim 8, FAIVRE further discloses the confinement cover (protective glass 14, see Fig. 2B) is in mechanical contact but not in optical contact to the light emission surface. 

Regarding claim 9, FAIVRE further discloses a reflective structure (i.e. the ceramic ring 10 having a reflecting coating, see Para. 0010), wherein the reflective structure is 
However, FAIVRE is silent with respect to the substrate is coupled to a reflective structure. 
Anc et al. teaches the substrate (102, 108, see Figs. 3A and 3B) is coupled to a reflective structure (300/302. See Fig. 3A, see Para. 0030) wherein the reflective structure is arranged to reflect laser light received via the light entrance surface of the light converter and converted light to the light emission surface.
Therefore, in view of Anc et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify FAIVRE by providing a substrate to be coupled with a reflective structure as taught by Anc et al. thereby the confinement layer (106A) does not have to be optically non-absorbing (see Para. 0030).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over FAIVRE (US 2017/0356794) in view of MIYATA (US 2016/0348857), SHIBATA et al. (US 2018/0058642), further in view of OGURA (US 2015/0085262), and Anc et al. (US 2016/0369954).
Regarding claim 11, FAIVRE further discloses the confinement structure comprises a confinement cover (e.g. protective glass 14, see Fig. 2B).
However, FAIVRE is silent with respect to the confinement structure includes a substrate and wherein the light converter (12) is confined between the substrate and the 
OGURA teaches a luminescent light emitting device (100, see Fig. 7, Para. 0029, 0080) that includes a luminescent material plate (101) fixed to a front surface of a retaining substrate (113), a thin connecting material (112) and conductive thin wire film (105); wherein when the luminescent material plate (101) is damaged, the conductive thin wire is also damaged to be disconnected (see Para. 0082 and 0083) whereby the operation of a light source unit (60) including the excitation light sources (71) and the like or the projector (1) can be stopped (see Para. 0012-0013, 0083).
Anc et al. teaches a light converter assembly (100, see Figs. 1 and 7) including a first substrate (102), phosphor material (104), confinement material (106) and second substrate (108, see Para. 0024) to provide high heat conductance and preferably an airtight seal to prevent atmospheric contamination of the phosphor material (see Para. 0019).
Therefore, in view of OGURA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify FAIVRE by providing a substrate and failure detection means as taught by OGURA to detect a relative movement of the confinement cover with respect to the substrate thereby the operation of laser light source can be stopped. One would have been motivated to make this combination to provide a hermetically sealed environment for a phosphor material whereby the safety is ensured (see Para. 0010).
Therefore, in view of Anc et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify FAIVRE Anc et al. thereby the light converter (12) is confined between the substrate and the confinement cover (14) in order to provide airtight seal to prevent atmospheric contamination of the phosphor material and improved cooling means. One would have been motivated to make this combination to provide a hermetically sealed environment for a phosphor material and preventing overheating of the phosphor material.

Regarding claim 13, FAIVRE further discloses the light converting device comprises a failure sensor (see Fig. 3), wherein the failure sensor is arranged to detect a damage of the confinement structure that includes a confinement cover (14) and wherein the failure sensor is arranged to detect a relative movement of the confinement cover with respect to the substrate, the laser-based light source further comprising a failure detector, wherein the failure detector is coupled with the failure sensor, wherein the failure detector is arranged to generate a control signal upon detection of the damage of the confinement structure, and wherein the laser-based light source is arranged to switch off the laser upon detection of the control signal during operation of the laser-based light source (see Para. 0103-0106).
However, FAIVRE is silent with respect to the confinement structure comprises a substrate wherein the light converter is confined between the substrate and the confinement cover.
OGURA teaches a luminescent light emitting device (100, see Fig. 7, Para. 0029, 0080) that includes a luminescent material plate (101) fixed to a front surface of a retaining substrate (113), a thin connecting material (112) and conductive thin wire film 
Anc et al. teaches a light converter assembly (100, see Figs. 1 and 7) including a first substrate (102), phosphor material (104), confinement material (106) and second substrate (108, see Para. 0024) to provide high heat conductance and preferably an airtight seal to prevent atmospheric contamination of the phosphor material (see Para. 0019).
Therefore, in view of OGURA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify FAIVRE by providing a substrate and failure detection means as taught by OGURA to detect a relative movement of the confinement cover with respect to the substrate thereby the operation of laser light source can be stopped. One would have been motivated to make this combination to provide a hermetically sealed environment for a phosphor material whereby the safety is ensured (see Para. 0010).
Therefore, in view of Anc et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify FAIVRE by providing a substrate as taught by Anc et al. thereby the light converter (12) is confined between the substrate and the confinement cover (14) in order to provide airtight seal to prevent atmospheric contamination of the phosphor material and improved cooling means. One would have been motivated to make this combination to .

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments that Faivre failed to disclose individually, or suggest in combination “no discloser of any confirmation structure below phosphor pad 12”, the applicant is respectfully reminded that, while it might be evident, by comparing the patented structure of Faivre with the instant specification and drawings, that applicant’s invention is different from the Prior Art made of record, that is not the test for patentability.  Rather, it is the language of the claims what defines the meets and bounds of the instant invention.  In this case, the claim language doesn’t define the confinement structure including cover below phosphor pad, or tightly surrounding surface of the phosphor pad.
In response to applicant's arguments against the references individually (i.e. FAIVRE fails to teach a gap between the confinement structure and the light emission surface of the light converter, MIYATA’s seal housing cannot provide any tight mechanical conformation for phosphor particles, Anc fails mention any aspects of the laser safty), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, FAIVRE teaches tight mechanical conformation. However, fails to teach a gap between the confinement structure and the MIYATA teaches gap between the confinement structure and the light emission surface of the light converter. Therefore, FAIVRE as modified in view of MIYATA teaches a gap between the confinement structure and the light emission surface of the light converter.
In response to applicant’s arguments that FAIVRE failed to disclose individually, or suggest in combination, “a tight mechanical confinement structure”, the applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). In this case, FAIVRE teaches mechanical confinement structure that surrounds the light converter therefore limit lateral shifts of the light converter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. OKADA (US 2016/0091171) teaches a light emitting device (60, see Fig. 6A, Para. 0128) including a light converter (13, see Figs. 3, 4, 6A, Para. 0018, 0058-0059) with a light entrance surface and a light emission surface, and a confinement structure (support member 11 and light-transmissive member 14, Para. 0020 and 0073) having a geometric shape approximately matching the geometric shape of the light converter (13, see Fig. 4)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875